G:\Department\HR\Logos\2014
Logos\Logo_Styles\WWE_Logo_Primary_Light_Background_Black-Red\JPEG\WWE_Logo_Primary_Light_Background_Black-Red.jpg
[wwe-20201118xex10_1g001.jpg]



﻿

﻿

﻿

﻿

November 19, 2020 

﻿

Karen Mullane

﻿

Dear Karen:

﻿

World Wrestling Entertainment, Inc. (“WWE”) is happy to extend the following
offer of employment to you:

﻿

Title:Controller (SVP)

﻿

Location:1241 East Main Street,  Stamford, CT  06902

﻿

Department:Finance and Accounting

﻿

Reports to:Kristina Salen,  Chief Financial Officer


Start Date:November 19, 2020

﻿

Compensation and Benefits

﻿

Base Salary:   The starting base salary is $415,000 annually, less withholding,
which will be paid bi-weekly.

﻿

Merit Increases:   All merit increases will be paid out in accordance with our
merit pay-out schedule.

﻿

Incentive Bonus:   You are eligible to participate in the WWE Bonus Plan. The
funding of the plan is based upon the Company’s achievement of financial and/or
strategic performance measures, as determined by the WWE in its discretion. The
bonus pool funding can increase, decrease or be forfeited based on the level of
achievement of the performance measures. The target bonus for your position is
35% of your base salary. Your individual award will be determined based upon
your performance appraisal score and management discretion. The terms of any
bonus eligibility can be modified or deleted at any time within WWE’s sole
discretion.

﻿

Sign-On Bonus:   In consideration of accepting employment and your agreement to
the provisions herein, you will be entitled to receive a one-time sign-on bonus
in the amount of $61,500 less applicable deductions payable on the first pay
date following 30 days of employment. If you voluntarily terminate employment
with WWE, you must reimburse WWE 100% of your sign-on bonus payments.
Reimbursement is due on or before your last day of employment, and you expressly
authorize us to withhold, to the full extent allowed by law, any unpaid amount
from any and all amounts (including 25% of salary) the Company would otherwise
owe you.  Please



--------------------------------------------------------------------------------

 

G:\Department\HR\Logos\2014
Logos\Logo_Styles\WWE_Logo_Primary_Light_Background_Black-Red\JPEG\WWE_Logo_Primary_Light_Background_Black-Red.jpg
[wwe-20201118xex10_1g001.jpg]

acknowledge your approval of such withholding by signing the direction letter
attached hereto as Exhibit A.

﻿

Relocation:   We will provide you with:

·



$20,000 (gross) lump sum to cover relocation expenses, payable through WWE’s
Global Mobility & Relocation partner, Graebel.

·



In addition, WWE shall provide you with up to (3) months of temporary housing to
be secured by WWE.

﻿

If you voluntarily terminate employment with WWE, or your employment is
terminated by WWE for “cause” as currently defined in the Company’s Severance
policy, within one year of your date of hire, you must reimburse WWE 100% of
relocation costs incurred by WWE on your behalf. Reimbursement is due within 10
days following last day of employment. Most relocation expenses including
temporary housing are considered ordinary income according to IRS regulations
and will be added to your taxable income on your W-2 at year-end. You are
responsible for all taxes associated with this additional income.

﻿

WWE Equity:   Conditional upon full Board approval, you will be granted
restricted stock units of Class A Common Stock of WWE valued at $166,000 to be
received on your official start date. These restricted stock units (less
applicable taxes and other deductions required by law) will vest in equal annual
installments over three years, at all times subject to and governed by the terms
of the Company’s Omnibus Incentive Plan (“OIP”). These shares, as well as future
shares, may also be subject to the Company’s stock ownership guidelines, and at
all times, all other terms and conditions of your eligibility for equity shall
be governed by the plan.

 

You will also be considered for eligibility in all future stock programs that
are offered to other key executives in the Company, including the Performance/
Stock (PSU) program, at all times subject to management’s and the Compensation
Committee’s discretion and at all times, all other terms and conditions of your
eligibility for equity shall be governed by the plan.

﻿

Benefits:   You will be eligible for full company benefits on the first day of
the month coincident or following your date of hire. WWE benefits include (but
are not limited to): medical, dental, life and disability. To help you build a
financially secure future, you will be automatically enrolled in our 401k plan
at 3%. Should you elect to opt out of the 401k auto-enrollment, please call
Fidelity at 1-800-835-5097, after you receive their confirmation letter. WWE
currently matches fifty percent (50%) of your contributions up to six percent
(6%) of salary. This match is subject to a one-year vesting and may be changed
by the Company at any time within WWE’s sole discretion.

﻿

Vacation:   Three  (3)  weeks’ vacation and three (3) personal days for the
calendar year of 2021. Vacation accrual and use subject to WWE policy then in
force.

﻿

Severance:   According to WWE’s Severance Policy, if any, in force at the time
of separation from employment.





--------------------------------------------------------------------------------

 

G:\Department\HR\Logos\2014
Logos\Logo_Styles\WWE_Logo_Primary_Light_Background_Black-Red\JPEG\WWE_Logo_Primary_Light_Background_Black-Red.jpg
[wwe-20201118xex10_1g001.jpg]

﻿

Work Week:   While the standard work week is 40 hours per week, such hours are
subject to business needs as determined by management in its discretion.  As an
exempt employee, your salary covers all hours worked during any given work week
or other time period.  You are further expected to work all hours necessary to
meet the requirements of your position.

﻿

Acceptance and Onboarding

﻿

This offer is contingent upon satisfactory reference and background checks and
compliance with all Immigration Control and Reform Act requirements. At all
times, your employment relationship with WWE will be “at-will.” This means that
either you or WWE can end your employment at any time, for any or no reason.

﻿

Please indicate your acceptance by signing below and sending a copy of this
entire letter to Brad Kogut via email at Brad.Kogut@wwecorp.com by November 19,
2020.  

﻿

Following acceptance of this offer, as it gets closer to your start date, you
will receive a communication granting you access to our Workday HR system where
you will have the opportunity to review and sign our policies and procedures.

﻿

On behalf of WWE, we are very pleased that you have accepted this offer and look
forward to having you join our team.

﻿

Sincerely,

﻿

/s/ JAMES JOHNSTONE       

James Johnstone

Senior Vice President, Human Resources

﻿

/s/ KAREN MULLANE11/19/2020

Karen MullaneDate

﻿

﻿





--------------------------------------------------------------------------------

 

G:\Department\HR\Logos\2014
Logos\Logo_Styles\WWE_Logo_Primary_Light_Background_Black-Red\JPEG\WWE_Logo_Primary_Light_Background_Black-Red.jpg
[wwe-20201118xex10_1g001.jpg]



﻿

﻿

﻿

﻿

Exhibit A

﻿

Human Resources Department

World Wrestling Entertainment, Inc.

1241 East Main Street

Stamford, CT  06902

﻿

To whom it may concern:

﻿

This Exhibit A acknowledges receipt of a $61,500 of a sign-on bonus which will
be payable to me on the first pay date following 30 days of employment and which
is reimbursable to WWE in the event that I voluntarily resign, on or before the
first anniversary of my start date with the Company. In such case, WWE is hereby
authorized and directed to the full extent allowed by law, to withhold the
maximum amount permitted by law from any remaining salary due me and/or any
vacation pay or other amounts then due to me from the Company. If any amount due
back to WWE remains over and above the offset described herein, I will pay such
remaining portion on or before my last day of work with the Company.

﻿

This Exhibit A also acknowledges that WWE will reimburse me for expenses related
to relocation which are incurred by me during the first 12 months of employment
up to the maximum amount of $20,000. If I voluntarily terminate employment with
WWE within one year of my first day of active work, I must reimburse WWE all
relocation expenses paid to me as of the termination date; and I will be solely
responsible for any such expenses incurred after that termination date. 
Reimbursement is due within 10 days following last day of employment, and I
hereby authorize WWE to reduce any final compensation due me to the maximum
extent permissible by law to apply to any such amounts owed back to WWE.

﻿

﻿

Very truly yours,

﻿

/s/ KAREN MULLANE

Karen Mullane

﻿

﻿

Date: 11/19/2020



--------------------------------------------------------------------------------